     6:18-cv-00261-RAW Document 128 Filed in ED/OK on 09/06/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA

    (1) JAMES LEGROS , SR. and
    (2) JACQUELINE MILIOTO, as
    next friend to
    D.M., a minor, as next of kin to
    JAMES LEGROS, JR, deceased,
                 Plaintiffs,                               Case No. 18-CV-261-RAW
    vs.
    (1) BOARD OF COUNTY
    COMMISSIONERS FOR
    CHOCTAW COUNTY; et al.,
                      Defendants.

               PLAINTIFFS’ AMENDED MOTION TO STRIKE DEFENDANT
                  EDNA CASEY’S MOTION FOR SUMMARY JUDGMENT

           COMES NOW, the Plaintiffs file their Motion to Strike Defendant Edna Casey’s Motion for
Summary Judgment. [Doc 111]. In the alternative, Plaintiffs request that this Court strike the “I.
INTRODUCTION” Section and all references to this Section or the facts contained therein. In
support of this Motion to Strike, Plaintiffs state the following:
    1. Defendant Edna Casey filed her Motion for Summary Judgment on September 4, 2019. [Doc
111].
    2. Local Court Rule 56.1(b) for the Eastern District of Oklahoma requires that:
           (b) The brief in support of a motion for summary judgment (or partial summary
           judgment) shall begin with a section stating the material facts to which the movant
           contends no    genuine dispute exists. The facts shall be set forth in concise,
           numbered paragraphs.
LCvR 56.1(b) (emphasis added).
    3. Defendant Casey’s Motion for Summary Judgment contains an “INTRODUCTION” Section
which spans nearly eight (8) pages and contains extensive citations to exhibits and statements of fact.
[Doc 111, p. 1-8]. None of the paragraphs in this section are numbered, in clear violation of LCvR
56.1(b).
    4. Defendant Casey’s “II. STATEMENT OF UNDISPUTED MATERIAL FACTS” Section
     6:18-cv-00261-RAW Document 128 Filed in ED/OK on 09/06/19 Page 2 of 4



contains only thirteen (13) short numbered paragraphs. [Doc 111, p. 8-10].
    5. Defendant Casey states the majority of the facts in support of her Motion for Summary
Judgment in the unnumbered “INTRODUCTION” section. [Doc 111, p. 1-8].
    6. The Argument section then fails to reference any (or very few) of the facts listed in her
Statement of Undisputed Material Facts Section; instead, apparently referencing back to the
Introduction paragraphs.
    7. Casey’s blatant attempt to circumvent the rules leaves Plaintiffs unable to comply with LCvR
56.1(e). Instead, Plaintiffs are left with a nearly impossible task of deciphering eight (8) pages of
unnumbered factual citations and determining which and how to admit or deny each.
    8. Moreover, Casey’s practice increases this Court’s burden of determining which facts are at
issue in this case.
    9. Finally, the usage of long paragraphs, instead of concise, number statements of fact
circumvents this Court’s page limitation.
    10. Because Casey’s Introduction paragraph places an unreasonable burden on Plaintiffs and this
Court and is in violation of LCvR 56.1 and Fed. R. Civ. P. 56, Plaintiffs request this Court strike
Casey’s motion for summary judgment, or in the alternative strike the Introduction paragraph, and all
facts which cite to or can be derived from the introduction paragraph.
    11. Plaintiff has conferred with counsel for Defendant who objects to the relief requested.
                                        BRIEF IN SUPPORT
        The “[s]ummary judgment procedure is a method for promptly disposing of actions in which
there is no genuine issue as to any material fact[,]” and Defendant Casey’s failure to adhere to this
Court’s Rules interferes with the summary judgment process. Fed. R. Civ. P. 56 notes of advisory
committee on rules 1937. “It is incumbent on litigants . . . to follow . . . simple, nonburdensome local
rules.” Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (citing United States v. Lucas, 597
F.2d 243 (10th Cir. 1979)); See Mashburn v. Whetsel, No. CIV-10-929-M, 2011 WL 806512, at *1
(W.D. Okla. Feb. 8, 2011) (relying on Bradenburg in recommending that the failure by plaintiff to
follow local rules justified dismissal). The Tenth Circuit “has recognized that local rules are binding in
some circumstances” and that district courts have considerable “discretion in            applying local
rules.” Hernandez v. George, 793 F.2d 264, 266 (10th Cir.        1986); See Smith v. Ford Motor Co.,
626 F.2d 784 (10th Cir.1980), cert. denied, 450 U.S. 918 (1981); Woods Constr. Co. v. Atlas Chemical
Indus., 337 F.2d 888 (10th Cir.1964); See also Lance, Inc. v. Dewco Services, 422 F.2d 778 (9th
Cir.1970).
     6:18-cv-00261-RAW Document 128 Filed in ED/OK on 09/06/19 Page 3 of 4



          Because LCvR 56.1(b) is a nonburdensome rule and Defendant Casey’s failure to follow it has
rendered Plaintiffs unable to admit, deny, or otherwise respond to Defendant’s statements of fact, this
Court should strike Defendant Casey’s Motion for Summary Judgment, or in the alternative, strike the
“I. INTRODUCTION” Section and all references to this Section and the facts contained therein. See
Frimpong v. Bureau of Prisons, No, CIV-05-886-F, 2005 WL 2461168, at *1 (W.D. Okla. Sept. 30,
2005) (considering the degree of burden the rule imposed in ruling on a party’s failure to follow local
rules).
                                          CONCLUSION
          WHEREFORE, Plaintiffs request that this Court strike Defendant Edna Casey’s Motion for
Summary Judgment, or in the alternative, strike the “I. INTRODUCTION” Section and all references
to this Section and the facts contained therein.


                                                   Respectfully submitted,

                                                   LAIRD, HAMMONS, LAIRD, PLLC

                                                   s/Chris Hammons
                                                   Chris Hammons, OBA# 20233
                                                   Jason M. Hicks, OBA# 22176
                                                   1332 S.W. 89th Street
                                                   Oklahoma City, OK 73159
                                                   Telephone:     (405) 703-4567
                                                   Facsimile:     (405) 703-4061
                                                   E-mail: chris@lhllaw.com
                                                            jason@lhllaw.com
                                                   ATTORNEYS FOR PLAINTIFFS
     6:18-cv-00261-RAW Document 128 Filed in ED/OK on 09/06/19 Page 4 of 4




                                       CERTIFICATE OF MAILING


         I hereby certify that on September 6, 2019, I electronically transmitted the attached document
to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records currently
on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those registered
participants of the ECF System.


Stephen L. Geries
COLLINS ZORN & WAGNER, P.C.
429 N.E. 50th Street, Second Floor
Oklahoma City, OK 73105
Telephone: 405.524.2070
Facsimile: 405.524.2078
Email: slg@czwlaw.com
Attorney for Defendant
Board of County Commissioners
for Choctaw County, and
Defendants Zach Dillishaw, Stewart Stanfield,
Jeffrey Epley and Terry Park in their individual capacity

Robert S. Lafferrandre
Randall J. Wood
Jessica L. Dark
PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, LLP
1109 North Francis Avenue
Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (405) 235-2904
Email: jdark@piercecouch.com
Attorneys for Defendants Smith and Clay

James L. Gibbs, II
Goolsby, Proctor, Heefner & Gibbs, PC
701 N. Broadway Avenue, Suite 400
Oklahoma City, OK 73102-6006
Telephone: (405) 524-2400
Facsimile: (405) 525-6004
Email: jgibbs@gphglaw.com
Attorney for Defendant, Edna Casey
                                                      s/ Chris Hammons
                                                      CHRIS HAMMONS
